DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 6/7/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because English translations are not provided for some of the foreign documents.  It has been placed in the application file, but the information referred to therein has been partially considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hornby (US 2005/0133640).
Regarding claim 1, Hornby discloses a fuel injector comprising 
a fuel injector housing (10); a valve seat (Examiner’s Annotated Figure 1) disposed in the fuel injector housing (Figure 1A), the valve seat (Examiner’s Annotated Figure 1) including an inward facing surface (Examiner’s Annotated Figure 1, The surface faces toward the interior of the fuel injector), an outward facing surface (Examiner’s Annotated Figure 1, the surface faces toward the exterior of the fuel injector) opposed to the inward facing surface (Examiner’s Annotated Figure 1, The surfaces are facing in opposing directions), and a pilot opening (Examiner’s annotated Figure 1, The space within member 24B that receives the seat 24a and disc 24I) that extends between the inward facing surface and the outward facing surface (Examiner’s Annotated Figure 1 and Figure 2B); and an insert (24A, 24I; Paragraph 22, line 1, The insert element 24I is secured to seat 24A, and the combination is secured into the pilot opening) that is disposed in the pilot opening between the inward facing surface and the outward facing surface (Figure 2B and Examiner’s Annotated Figure 1), the insert provided on a surface of the pilot opening (Examiner’s Annotated Figure 1) where the surface of the pilot opening extends between the inward facing surface and the outward facing surface (Examiner’s Annotated Figure 1), the insert defining a second surface that overlies the surface of the pilot opening (Examiner’s Annotated Figure 1, The surface overlies the bottom face of the pilot opening surface) and provides a finished spray hole (24J) of the fuel injector (Paragraph 25).

    PNG
    media_image1.png
    538
    891
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 2, Hornby discloses the fuel injector of claim 1, wherein the second surface has a non-cylindrical shape (Examiner’s Annotated Figure 1, The second surface is circular).
Regarding claim 5, Hornby discloses the fuel injector of claim 1, wherein the valve seat (Examiner’s Annotated Figure 1) is a first material (Paragraph 22, polymeric), and the insert (24A, 24I) is a second material that is different from the first material (The insert is made of metal [MPEP 608.02 IX] and paragraph 21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hornby.
Regarding claim 3, Hornby discloses the fuel injector of claim 1, but is silent as to whether the second surface includes surface features that are configured to control characteristics of fluid flow through the finished spray hole.
Hornby discloses that the components of the metering assembly are joined using bonding techniques such as UV light activated adhesive, thermal bonding, and laser welding (Paragraph 38). These methods include application of features to the surface of adjoining elements for bonding.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second surface to include bonding surface features, in order to provide for effective joining of the components of the device, in a system where the bonding method is not a critical element.
The bonding will ensure security of the plate in a particular position, which will impact fluid flow characteristics by ensuring the flow is supplied through a consistently oriented orifice.
Regarding claim 4, Hornby discloses the fuel injector of claim 1, wherein the insert is engaged with the pilot opening in such a way as to retain the insert on the surface of the pilot opening (Paragraph 22, line 1), but is silent as to whether the surface of the pilot opening includes surface features and the insert is engaged with the surface features
Hornby discloses that the components of the metering assembly are joined using bonding techniques such as UV light activated adhesive, thermal bonding, and laser welding (Paragraph 38). These methods include application of features to the surface of adjoining elements for bonding.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pilot opening surface to include surface features, with the insert being engaged with the surface features, in order to provide for effective bonding of the components of the device, in a system where the bonding means is not a critical element.
Claim 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hornby in view of Flik (US 5,730,368).
Regarding claim 6, Hornby discloses the fuel injector of claim 1, wherein the insert is formed in place on the pilot opening (Paragraph 21, the insert is insert molded), but fails to disclose an injector wherein the insert is formed in place on the pilot opening via an electroplating process.
Flik discloses an injector that includes a nozzle plate formed in place using an electroplating process (Column 2, lines 61-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hornby with the disclosures of Flik, providing the insert formed in place on the pilot opening via an electroplating process, in order to provide for an extremely precise and accurately assembled nozzle plate, as disclosed by Flik (Column 2, line 66-Column 3, line 4).
Regarding claim 7, Hornby discloses a method of forming a fuel injector, comprising: 
constructing a fuel injector housing (24) including a valve seat formed at one end of the fuel injector housing (Examiner’s Annotated Figure 1) the valve seat (Examiner’s Annotated Figure 1) including a pilot opening that extends between an inner surface (Examiner’s Annotated Figure 1, inward facing surface) of the valve seat and an outer surface of the valve seat (Examiner’s Annotated Figure 1, outward facing surface), the pilot opening defining a first surface that extends between the inner surface of the valve seat and the outer surface of the valve seat (Examiner’s Annotated Figure 1, Pilot Opening Surface); and forming an insert (24A, 24I; Paragraph 22, line 1, The insert element 24I is secured to seat 24A, and the combination is secured into the pilot opening) on the first surface (Examiner’s Annotated Figure 1), the insert having a second surface that overlies the first surface (Examiner’s Annotated Figure 1) and defines a finished spray hole (24) of the fuel injector (Paragraph 25).
Hornby is silent as to whether the valve seat is formed a first manufacturing process, and the insert being formed using a second manufacturing process that is different than the first manufacturing process.
Flik discloses that components of the injector may be formed using various manufacturing processes, including microstructuring with injection molding and electroplating (Column 2, lines 61-65).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hornby with the disclosures of Flik, providing the valve seat being formed a first manufacturing process, and the insert being formed using a second manufacturing process that is different than the first manufacturing process, in order to provide for a desired precision in the manufacturing of the device, as disclosed by Flik (Column 2, line 65-Column 3, line 4).
Regarding claim 8, Hornby in view of Flik discloses the method of claim 7, wherein the second manufacturing process includes electroplating (Column 2, line 65).
Regarding claim 9, modified Hornby in view of Flik discloses the method of claim 8, wherein the first manufacturing process includes metal injection molding (Column 2, line 65).
Regarding claim 10 Hornby in view of Flik discloses the method of claim 7, wherein the step of forming an insert on the first surface includes providing the second surface of the insert with a non-cylindrical shape (Examiner’s Annotated Figure 1, the surface is circular) is formed of a non-cylindrical shape (circular).
Regarding claim 11, Hornby in view of Flik discloses the method of claim 7, but fails to disclose a method wherein the step of forming an insert on the first surface includes providing the second surface with surface features that are configured to control characteristics of fluid flow through finished spray hole.
Hornby discloses that the components of the metering assembly are joined using bonding techniques such as UV light activated adhesive, thermal bonding, and laser welding (Paragraph 38). These methods include application of features to the surface of adjoining elements for bonding.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second surface to include bonding surface features, in order to provide for effective joining of the components of the device, in a system where the bonding method is not a critical element.
The bonding will ensure security of the plate in a particular position, which will impact fluid flow characteristics by ensuring the flow is supplied through a consistently oriented orifice.
Regarding claim 12, Hornby in view of Flik discloses the method of claim 7, but fails to disclose the method further comprising a step of providing surface features on the first surface, and wherein the step of forming an insert on the first surface includes forming an engagement between the insert and the surface features of first surface, the engagement serving to retain the insert on the first surface. 
Hornby discloses that the components of the metering assembly are joined using bonding techniques such as UV light activated adhesive, thermal bonding, and laser welding (Paragraph 38). These methods include application of features to the surface of adjoining elements for bonding.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pilot opening surface to include surface features, with the insert being engaged with the surface features, in order to provide for effective bonding of the components of the device, in a system where the bonding means is not a critical element.
Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. 
As to Applicant’s position that Hornby fails to disclose the amended limitations of claim 1, please see above for the amended interpretation of Hornby.
As to Applicant’s position that Hornby fails to put forth a non-cylindrical shape of the second surface, please see the amended interpretation of Hornby, which encompasses a surface with a flattened circular shape.
As to Applicants arguments pertaining to claim 4, please see the amended interpretation of Hornby, which applies to bonded surfaces that are modified as claimed.
	As to Applicant’s position that Hornby in view of Flik fail to disclose the insert formed in place, please see the modified interpretation above, which encompasses an insert-molded insert.
Applicant’s arguments with respect to modified Flik, Flik in view of Hornby, and Hornby in view of Mueller have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752